        Case 2:20-cv-01226-TLN-CKD Document 30 Filed 04/01/21 Page 1 of 4

 1   PETERSON WATTS LAW GROUP, LLP
     GLENN W. PETERSON, ESQ. (SBN 126173)
 2
     ROBERT K. ASHLEY, ESQ. (SBN 306441)
 3   2267 Lava Ridge Court, Suite 210
     Roseville, CA 95661
 4   Telephone: (916) 780-8222
     Fax No: (916) 780-8775
 5
     Attorneys for Plaintiff/Counter-Defendant,
 6
     Sourdough & Co., Inc.
 7
                                   UNITED STATES DISTRICT COURT
 8

 9                                 EASTERN DISTRICT OF CALIFORNIA

10                                                      Case No.: 2:20-cv-01226-TLN-CKD
      SOURDOUGH & CO., INC.
11                                                       STIPULATION AND ORDER TO
                     Plaintiff,
12
                                                         CONSOLIDATE CASES AND
                                                         MODIFY INITIAL PRETRIAL
             v.                                          SCHEDULING ORDER
13
                                                        ______________________________________
      WCSD, INC., a California corporation; GSD
14    FOODS, INC., a California corporation;
      GURMINDER BHATIA, an individual;
15    DAVINDER SINGH, an individual;
      POWERGLIDE HOLDINGS, LLC, a California
16    limited liability company; KALDEEP UPPAL, an
      individual; KARNDEEP UPPAL, an individual;
17    and SD-FOLSOM, INC., a California corporation;
      and DOES 1-25,
18
                     Defendants.
19

20
      WCSD Inc. dba West Coast Sourdough                Case No.: 2:20-cv-01538-TLN-CKD
21    100 Pine Street
      San Francisco, CA 94111,
22
                     Plaintiff,
23
             vs.
24
      WESTCOASTSOURDOUGH.COM, a domain
25    name subject to domain name authorities located
      in this judicial district and JOHN DOEES 1
26    through 5, inclusive,
                        Defendants.
27    AND ALL RELATED COUNTERCLAIMS
28



                             STIPULATION AND ORDER TO CONSOLIDATE CASES
        Case 2:20-cv-01226-TLN-CKD Document 30 Filed 04/01/21 Page 2 of 4


 1           INTRODUCTION

 2           The parties, through their respective undersigned counsel of record have met and conferred

 3   concerning the most efficient and economical way to prepare these cases for trial and dispositive

 4   motions prior to trial. The parties jointly represent to the Court the following good cause for

 5   consolidation.

 6           1.       The claims, defenses and counterclaims underlying this action involve common

 7   questions of law and fact, particularly with respect to trademark validity and likely confusion. The

 8   prior action, 2:20-cv-01226 (‘226 action) involves disputed issues of trademark validity and there are

 9   claims and counterclaims seeking trademark cancellation that would have a direct bearing on

10   ownership of the domain name, at issue in Case No. 2:20-cv-01538 (‘538 action).

11           2.       It would economize both judicial resources as well as those of the parties herein to

12   join these matters for all purposes, including discovery and trial.

13           3.       Consolidation would also promote the convenience of the parties and other witnesses

14   by ensuring that overlapping witnesses in these cases need sit for deposition or trial testimony only

15   once.

16           4.       If these cases are tried separately to different juries, there is also the potential for

17   inconsistent and conflicting findings of fact; to avoid this, one jury should decide all of the issues

18   underlying trademark validity, ownership and likely confusion or other infringements.

19           5.       Therefore, to expedite, economize and streamline these matters before the Court, and

20   pursuant to FRCP Rule 42(a)(1) the parties jointly represent that consolidation is appropriate in these

21   matters and respectfully ask that the Court order the matters consolidated for all purposes and

22   subject the following schedule.

23           ANALYSIS

24           Under Rule 42 of the Federal Rules of Civil Procedure, a court may consolidate actions

25   when they involve “common questions of law or fact.” The decision whether to consolidate is

26   within the court’s discretion. Investors Research Co. v. U.S. Dist. Court, 877 F.2d 777 (9th Cir.

27   1989). In determining whether to consolidate, the court should consider the interests of judicial

28   convenience against the potential for delay, confusion and prejudice. Rainwater v. McGinniss, No.

                                                         2
                              STIPULATION AND ORDER TO CONSOLIDATE CASES
        Case 2:20-cv-01226-TLN-CKD Document 30 Filed 04/01/21 Page 3 of 4


 1   CIV S-10-1727 GGH P, 2011 WL 5041233, at *1 (E.D. Cal. Oct. 24, 2011). The court may also

 2   consider “‘the risk of inconsistent adjudications of common factual and legal issues.’” Ellison

 3   Framing Inc. v. Zurich Am. Ins. Co, Nos. Civ. S-11-0122 LKK/DAD, Civ. S-13-1761 JAM/AC,

 4   2013 WL 6499058, at *3 (E.D. Cal. Dec. 11, 2013) (quoting Arnold v. E. Air Lines, Inc., 681 F.2d

 5   186, 193 (4th Cir. 1982)).

 6          MODIFICATIONS TO INITIAL PRETRIAL SCHEDULING ORDER

 7          The parties jointly request that the Initial Scheduling Order (“ISO”) be modified as proposed

 8   below. Dates not provided for below would remain as set in the ISO.

 9          I. DISCOVERY

10          The parties request that all discovery, with the exception of expert discovery, shall be

11   completed no later November 30, 2021. In this context, "completed" means that all discovery shall

12   have been conducted so that all depositions have been taken and any disputes relative to discovery

13   shall have been resolved by appropriate order if necessary, and where discovery has been ordered,

14   the order has been obeyed. All motions to compel discovery must be noticed on the magistrate

15   judge's calendar in accordance with the Local Rules.

16          II. DISCLOSURE OF EXPERT WITNESSES

17          The parties request that the date for designation of expert witness be January 31, 2022.

18   All counsel are to designate in writing, file with the Court, and serve upon all other parties the

19   name, address, and area of expertise of each expert that they propose to tender at trial not later than

20   this date. The designation shall be accompanied by a written report prepared and signed by the

21   witness. The report shall comply with Federal Rule of Civil Procedure 26(a)(2)(B).

22          The parties request that the date for supplemental designation of expert witnesses be

23   February 28, 2022. Any party may designate a supplemental list of expert witnesses who will

24   express an opinion on a subject covered by an expert designated by an adverse party. The right to

25   designate a supplemental expert for rebuttal purposes only shall apply to a party who has not

26   previously disclosed an expert witness on the date set for expert disclosure by this Order.

27

28

                                                         3
                             STIPULATION AND ORDER TO CONSOLIDATE CASES
        Case 2:20-cv-01226-TLN-CKD Document 30 Filed 04/01/21 Page 4 of 4


 1          III. SUPPLEMENTAL DISCOVERY

 2          Pursuant to Federal Rule of Civil Procedure 26(e), the parties shall exchange any

 3   supplemental disclosures and responses (including expert supplemental materials) no later than thirty

 4   (30) days prior to the dispositive motion hearing date. Any supplemental disclosures and responses

 5   necessary after said date will require leave of Court good cause having been shown.

 6           Except as noted above, all other dates identified in this Court’s Initial Scheduling Order

 7   would remain unchanged.

 8

 9   DATED: March 30, 2021                           PETERSON WATTS LAW GROUP, LLP

10                                                   By:        /s/ GLENN W. PETERSON
11                                                                  GLENN W. PETERSON

12                                                   Attorneys for Plaintiff/Counter-Defendant

13
     DATED: March 30, 2021                           HUGHEY PHILLIPS
14

15                                                   By:        /s/ GALEN M. GENTRY
                                                                    GALEN M. GENTRY
16
                                                     Attorneys for Defendants and Cross-Complainant
17

18

19          ORDER UPON STIPULATION:

20          Pursuant to the parties' joint Stipulation to Consolidate in this matter, and good cause

21   appearing, the Court now orders these two cases be consolidated under Case No. 2:20-cv-01226-

22   TLN-CKD and rescheduled as noted above.

23   PURSUANT TO STIPULATION, IT IS SO ORDERED.

24   Dated: March 31, 2021

25

26
                                                                Troy L. Nunley
27                                                              United States District Judge

28

                                                      4
                            STIPULATION AND ORDER TO CONSOLIDATE CASES
